Lowdermilk, J.
Appellees herein filed their motion to dismiss the appellant’s petition for rehearing, setting forth two specific reasons, namely:
1. That the appellant has failed to comply with Appellate Rule 11 (A) in that the appellant did not file a brief in support of the petition for rehearing and has attempted to combine its brief with its statements of the reasons advanced for rehearing.
2. That appellant’s petition for rehearing is argumentative and states conclusions.
*330While it is true there is some merit in each of the specifications alleged, we are of the opinion that under the liberal construction given the new Rules of the Supreme Court the petition for rehearing should be determined on its merits.
Appellees’ motion to dismiss appellant’s petition for rehearing is hereby overruled.
Robertson, P.J. and Lybrook, J., concur.
Note. — Reported in 286 N. E. 2d 174.